Jfourtl) Court of
                                   is>an Antonio,

                                         October 21,2013


                                       No. 04-12-00833-CR


                                          Ramy A. SISY,
                                             Appellant
                                                 v.

                                      The STATE of Texas,
                                             Appellee


                  From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR3763
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding


                                          ORDER

       The State's brief was originally due to be filed with this court on September 11, 2013.
This court granted the State's first motion for an extension of time to file the brief until October
11, 2013. On October 17, 2013, the State filed its second motion for an extension of time to file
its brief until November 14, 2013, for a total extension of sixty-four days.

       The State's motion is GRANTED.         The State's brief must be filed with this court not
later than November 14, 2013.     NO FURTHER MOTIONS FOR EXTENSION OF TIME
TO FILE THE STATE'S BRIEF WILL BE GRANTED.




                                                      yWr
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2J$da^o$,Q£tober, 2013.
            '4V OF ^ '*'"


                                                      Keith E. Mottle
                                                      Clerk of Court